Citation Nr: 1417991	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  05-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a back injury. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a viral infection. 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for mitral valve prolapse.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.  

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for temporomandibular joint disorder (TMJ).  

8. Entitlement to service connection for left ear hearing loss. 

9. Entitlement to service connection for right ear hearing loss. 

10. Entitlement to service connection for tinnitus.  

11. Entitlement to service connection for a right leg disability.  

12. Entitlement to service connection for an eye disability. 

13. Entitlement to service connection for a back disability. 

14. Entitlement to service connection for sinusitis. 

15. Entitlement to service connection for mitral valve prolapse. 

16. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

17. Entitlement to service connection for pes planus. 

18. Entitlement to service connection for a jaw disability (claimed as TMJ/prognathism), status post mandibular and maxillary osteotomies. 

19. Entitlement to an evaluation in excess of 10 percent for fracture of the right ulna. 

20. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

By way of history, in October 2004, the RO denied the Veteran's petitions to reopen previously denied claims of entitlement to service connection for residuals of a back injury, sinusitis, viral infection, mitral valve syndrome, PTSD, pes planus, and TMJ, and denied claims of service connection for hearing loss, tinnitus, shortened right leg, and an eye disability.  The Veteran submitted a notice of disagreement in January 2005; a statement of the case was issued in September 2005; and a VA Form 9 was submitted in November 2005. 

In January 2005, the Veteran submitted a claim for an increased rating for his service-connected right ulna disability, as well as a service connection claim for a right hand disability.  This was followed by a claim for service connection for depression and anxiety in June 2005. 

In an October 2006 rating decision, in pertinent part, the RO granted the Veteran an increased, 10 percent disability rating for his service-connected fractured right ulna, and denied claims of entitlement to service connection for a right hand disability, and an acquired psychiatric disability, including depression and anxiety.  The Veteran has continued his appeal for a higher disability rating for his fractured right ulna. See AB v. Brown, 6 Vet. App. 35 (1993).  He submitted a notice of disagreement with respect to these issues in November 2006; a statement of the case was issued in July 2007 and January 2009 (as to the increased rating issue); and VA Form 9 was received in August 2007 and in January 2009 (as to the increased rating issue).  

In April 2010, the Veteran testified at a Video Conference hearing before a Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the claims file. 

In June 2010, the Board denied the claims of entitlement to service connection for a right hand disability and entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety.  As such, those issues are no longer on appeal.  

In September 2012, the Veteran was informed that the VLJ who conducted the April 2010 hearing was no longer employed by the Board; the Veteran elected to have another Board hearing, which was held at the Houston RO in February 2013 before the undersigned VLJ.  A transcript of that proceeding has been associated with the claims file. 

The Board has recharacterized the issue pertaining to the right leg as one for service connection for a right leg disability (originally claimed as a shortened right leg) based on statements and hearing testimony provided by the Veteran. See Hearing Transcript, p. 12. 

The Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). See April 2010 Hearing Transcript. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2013 Board Hearing Transcript, pp. 24-27.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an evaluation in excess of 10 percent for fractured right ulna, entitlement to service connection for tinnitus, a back disability, pes planus, a jaw disability, PTSD, a right leg disability, sinusitis, and mitral valve prolapse, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On February 12, 2013, prior to the promulgation of a decision, the Veteran notified the Board that he wanted to withdraw his petition to reopen his claim for entitlement to service connection for a viral infection.  

2. In an unappealed March 1986 rating decision, the RO initially considered and denied the Veteran's claims for service connection for jaw injury/prognathism, sinusitis, mitral valve prolapse, and pes planus disabilities. 

3. The additional evidence received or otherwise obtained since the March 1986 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims for service connection for jaw/prognathism, sinusitis, mitral valve prolapse, and pes planus disabilities. 

4. In an unappealed October 1995 rating decision, the RO denied a claim to reopen a claim of service connection for a back injury/disability. 

5. The additional evidence received or otherwise obtained since the October 1995 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back injury/disability. 

6. In an unappealed December 1996 rating decision, the RO denied a claim to reopen a claim of service connection for PTSD. 

7. The additional evidence received or otherwise obtained since the December 1996 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of service connection for PTSD. 

8. The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA compensation purposes.

9. A right ear hearing loss disability was not manifest in service; an organic disease of the nervous system was not manifest within a year of separation; and the current right ear hearing loss disability is not related to service.

10. The Veteran does not have current left ear hearing loss disability for VA compensation purposes. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for the issue of reopening a claim for entitlement to service connection for a viral infection have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The March 1986 RO decision that denied in pertinent part service connection for jaw injury/prognathism, sinusitis, mitral valve prolapse, and pes planus disabilities is final. 38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

3. The October 1995 RO decision that determined that new and material evidence had not been received to reopen the service connection claim for a back disability is final. 38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

4. The December 1996 RO decision that determined that new and material evidence had not been received to reopen the service connection claim for PTSD is final. 38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

5. New and material evidence has been received since the March 1986 decision to reopen the service connection claims for jaw injury/prognathism, sinusitis, mitral valve prolapse, and pes planus disabilities. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

6. New and material evidence has been received since the October 1995 decision to reopen the service connection claim for a back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7. New and material evidence has been received since the December 1996 decision to reopen the service connection claim for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8. The criteria for the establishment of service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

9. The criteria for the establishment of service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Notice 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)  (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) . VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA issued VCAA notice letters, dated in April 2004 from the agency of original jurisdiction (AOJ) to the appellant.  The letters explained the evidence necessary to substantiate the Veteran's claims for increased disability evaluations and entitlement to service connection, as well as the legal criteria for entitlement to such benefits. The letters also informed him of his and VA's respective duties for obtaining evidence. 

In addition, a May 2005 letter from VA, explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  However, the notice elements required by Dingess/Hartman were provided to the appellant after the initial adjudication and the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice. 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006).

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claims for service connection for tinnitus, a back disability, pes planus, a jaw disability, PTSD, a right leg disability, sinusitis, and mitral valve prolapse.  Therefore, no further development under the VCAA is required with respect to the claim to reopen.  There is no prejudice to the Veteran.  With respect to the reopened claims, the Board has determined that further development of the record is warranted so those matters are addressed in the remand that follows the order section of this decision.

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. 

Duty to Assist 

With regard to the duty to assist, the claims files contain the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Records from the Social Security Administration have also been obtained.  Additionally, the claims files contain the Veteran's own statements in support of his claims.  The Veteran has also provided testimony at two, separate Board hearings.  The Board has carefully reviewed the Veteran's testimony and statements and concludes that he has not identified further evidence not already of record.  VA examinations with respect to the claimed hearing loss and tinnitus issues were obtained in July 2010; neither the Veteran nor his representative has challenged the adequacy of the examinations.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for hearing loss and tinnitus. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained. 

Finally, discussion of the Veteran's February 2013 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Such duties were met in this case.  Indeed, the issues on appeal were properly identified, to include all new and material claims (which were reopened herein).  Information was elicited from the Veteran concerning the etiology and onset of his hearing loss and tinnitus, and the undersigned inquired as to whether the Veteran had received prior/recent treatment for his hearing loss/tinnitus.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Dismissal of Issue on Appeal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b). 

The record reflects that the Veteran perfected an appeal of an October 2004 rating decision that denied reopening his claim for entitlement to service connection for a viral infection.  During his February 2013 hearing before the Board, he requested to request to withdraw this claim.  Consequently, the Board finds that his oral statement qualifies as a valid withdrawal of his claim seeking to reopen a claim for entitlement to service connection for a viral infection. See 38 C.F.R. § 20.202. Accordingly, this claim is dismissed.

New and Material Evidence 

The Veteran has filed prior claims for service connection for a jaw injury/disability, sinusitis, mitral valve prolapse, a back injury, pes planus and PTSD.  These were denied at various times by RO rating decisions.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  To prevent finality from attaching, a claimant must either initiate an appeal by filing a notice of disagreement or submit new and material evidence within one year of notice of the denial. See 38 C.F.R. §§ 3.156(b), 20.200, 20.302 (2013). 

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

"[T]he question of what constitutes material evidence ... depends on the basis on which the prior claim was denied." Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In Shade v. Shinseki, Court held that the Secretary may "not require new and material evidence as to each previously unproven element of a claim," but rather, in determining materiality of new evidence, must consider whether the newly submitted evidence, "combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." 24 Vet. App. 110, 117, 120 (2010).

By way of procedural history, in a March 1986 rating decision, the Veteran's initial claims for service connection for a jaw injury/prognathism, a chronic sinus condition, mitral valve prolapse, back injury, and pes planus were denied.  Specifically, the RO denied the claims for service connection for a jaw injury, a chronic sinus condition, and mitral valve prolapse on the basis that these conditions were "not shown."  No further explanation/elaboration was provided.  The claim for service connection for back injury was denied on the basis that it had "resolved."  And lastly, the claim for service connection for pes planus was denied on the basis that it was a "CDA," or a constitutional or developmental abnormality.  It appears that the only evidence of record at the time of the March 1986 rating decision was the Veteran's January 1986 claim for service connection and his service treatment records.  The Veteran did not appeal the March 1986 determination and no new and material evidence was received within one year of its issuance.  As such, the March 1986 rating decision is final.  

In April 1995, the Veteran submitted a request to re-open his claim of entitlement to service connection for a back injury.  The Veteran also claimed "nerves."  The RO apparently construed this statement as an original claim for service connection for PTSD.  

In October 1995, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for a back disorder.  At the time of that rating decision, the evidence of record included service treatment records and VA treatment records (dated from 1993 to 1995, documenting a post-service injury to the back).  The Veteran did not appeal the October 1995 determination and no new and material evidence pertaining to the back was received within one year of its issuance.  As such, with respect to the back claim, the October 1995 rating decision is final.  

In October 1995, the RO also denied service connection for PTSD on the basis that the evidence failed to show a confirmed PTSD diagnosis as related to a verified in-service stressor event.  The Veteran did not submit a notice of disagreement; in September 1996, however, he submitted a statement indicating that his "service-connected" PTSD had worsened and he requested that the RO obtain up-to-date VA treatment records pertaining to his psychological condition.  He included a private psychological report dated in January 1996, which include a diagnosis of "prolonged" PTSD, but such diagnosis was expressly related to a post-service work accident/stressor.  The requested VA treatment records were obtained in October 1996, and although in constructive possession of VA within one year of the issuance of the October 1995 rating decision, the records neither confirmed a PTSD diagnosis, nor a verified in-service stressor.  Based on the foregoing, no notice of disagreement and no new and material evidence were received within one year of the October 1995 so as to affect its finality.  

In December 1996, the RO considered the updated VA treatment records, but declined to reopen the claim for PTSD.  The Veteran did not appeal the December 1996 determination and no new and material evidence was received within one year of its issuance.  As such, with respect to the PTSD claim, the December 1996 rating decision is final.  

In December 2003, the Veteran submitted a request to reopen claims of entitlement to service connection for mitral valve prolapse and a sinus condition.  

Also in December 2003, the Veteran submitted a request to reopen claims of entitlement to PTSD, pes planus, back condition, jaw condition (claimed as temporomandibular joint disorder, or TMJ), as well as original claims for service connection for bilateral hearing loss, right leg shortening, and a right eye condition.  

In an October 2004 rating decision, the RO confirmed and continued the previous denials relating to the back injury, sinusitis mitral valve prolapse, PTSD, flat feet, and TMJ/prognathism.  The Veteran submitted a notice of disagreement in January 2005; a statement of the case was issued in September 2005; and a VA Form 9 was submitted in November 2005.

Based on the procedural history outlined above, the March 1986 is the last, final rating decision pertaining to issues of entitlement to service connection for jaw, sinusitis, mitral valve prolapse, and pes planus disorders.  The October 1995 rating decision is the last, final rating decision pertaining to the back injury claim.  And the December 1996 rating decision is the last, final rating decision pertaining to PTSD.  

Since the issuance of the aforementioned rating decisions, evidence added to the claims file includes the following: April 2010 Board hearing testimony; February 2013 Board hearing testimony; VA treatment records, dated from approximately 2003 to 2009; and SSA records.  Specifically, the Veteran provided testimony indicating that he receives ongoing treatment for, and/or continues to experience residuals from an in-service jaw surgery/injury; sinusitis, mitral valve prolapse, back problems (degenerative joint disease), arch/foot problems, and PTSD.  The VA treatment records confirm recent treatment for neck/back pain, sinusitis, foot/toe numbness, including prosthetic inserts, and reports of service-related PTSD stressors (see, e.g., VA Outpatient Treatment, Houston, April 2008).    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. Shade, supra.  The Board finds that the Veteran's testimony from the February 2013 and April 2010 Board hearings, along with the more recent VA treatment records, meets the low threshold of 38 C.F.R. § 3.156(a) and it constitutes new and material evidence sufficient to reopen his claims.  

As noted above, the RO previously denied the Veteran's claims for service connection for a jaw injury, a chronic sinus condition, and mitral valve prolapse on the basis that these conditions were apparently not shown in-service.  However, the Veteran's testimony (which is presumed to be credible for new and material evidence purposes only) concerning his jaw, sinuses, and MVP/heart murmur, is evidence of in-service disabilities.  Further, as noted in the remand portion below, service treatment records actually document jaw surgery, sinus problems, and findings of an irregular heartbeat/mitral valve syndrome.  With respect to the claimed back injury, that claim was denied on the basis that it had "resolved."  However, the Veteran has testified that he has experienced near-continuous back/neck problems, including arthritis, since sustaining an injury during service.  Again, his testimony is presumed credible for limited purposes here and constitutes, at a minimum, evidence of current back/neck problems.  With respect to pes planus, the RO initially denied the claim on the basis that it was a congenital condition; the Veteran provided testimony that he developed flat feet in-service, that they worsened with orthotics/insoles prescribed during service, and that he now has residual nerve problems in his feet.  Current VA treatment records establish treatment for foot neuroma.  Moreover, service treatment records confirm a pes planus diagnosis in 1982, several years into his active duty service.  His testimony, which is presumed to be credible for new and material evidence purposes only, establishes in-service onset and continuing foot symptomatology..  Lastly, with respect to PTSD, during his April 2010 hearing, he testified that he currently experienced panic attacks, that he had a nervous breakdown in-service, and that he was being treated for PTSD through VA; April 2008 VA treatment records reflect stressors related to the Veteran's service in Korea at an Air Force Hospital where he witnessed a lot of trauma (non-combat).  The Board finds this testimony, which again, is credible for limited purposes here, is credible to establish in-service and current psychiatric symptomatology as well as potentially verifiable PTSD stressors. 

The above evidence is both new and relates to unestablished facts necessary to substantiate the claims.  As such, new and material evidence has been received to reopen the claims for a jaw injury/disability, sinusitis, mitral valve prolapse, a back injury, pes planus and PTSD. 

Service Connection - Hearing Loss 

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service while performing non-combat related duties during service.  He testified that he was a medical corpsman and was exposed to loud noise during training exercises (e.g., mortar, gunfire, missiles) and as part of an Air Defense Artillery Brigade (ADA). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the disorder at issue is sensorineural hearing loss, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Certain chronic disabilities, to include organic disease of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  As explained below, the Board concedes that the Veteran was likely exposed to some hazardous noise during service.  However, the Board has found that the preponderance of the evidence is against finding that the Veteran has a left ear hearing loss disability in accordance with VA regulations.  Therefore, the Veteran's claim of service connection for a left ear hearing loss disability is denied. 

Again, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In this case, the July 2010 VA audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 20, 15, 25, and 20 decibels, respectively.  His CNC Maryland speech recognition score for the left ear was 100 percent.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have current left ear hearing loss as defined by 38 C.F.R. § 3.385.  The criteria set forth in § 3.385 are not met with respect to hearing impairment of the left ear for VA purposes.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent.  There are no other medical/audiological findings of record which contradict the findings outlined in the July 2010 VA audiological report, or otherwise suggest that the Veteran has hearing loss of the left ear which meets the criteria set forth under 38 C.F.R. § 3.385. 

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have current left ear hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met. See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158.  In the absence of proof of current disability, the claim of service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Because the weight of the evidence show that the left ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the aspect of the claim of service connection for left ear hearing loss must be denied.  

Right Ear Hearing Loss

With respect to right ear hearing loss, having considered all the evidence of record in light of the regulations noted above, the Board finds that the Veteran was exposed to loud noises (acoustic trauma) during service.  While service treatment records do not show complaints, treatment, or diagnoses relating to hearing loss (and right ear audiometer findings were normal, between 5 and 20 decibels, at separation examination in October 1984), the Veteran's testimony of exposure to loud noises is consistent with his military duties and is credible.  His personnel records confirm that he was assigned to an Air Defense Artillery Brigade (ADA) for a period of time, and his DD Form 214 confirms that he was a medical specialist; as such, he was likely exposed to at least some acoustic trauma through various training/exercises (e.g. see DD Form 214, expert field medical badge training; see also service personnel records, grenade expert qualifying badge).  During his April 2010 Board hearing, the Veteran stated that he was afforded in adequate hearing protection during training in the form of earplugs vice a headpiece/ear muffs.  For these reasons, the in-service injury of acoustic trauma to the right ear is established. 

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of in the right ear that meets the criteria of 38 C.F.R. § 3.385.  Indeed, the July 2010 VA audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 30, 30, and 30 decibels, respectively.  Thus, at least three auditory thresholds are 26 decibels or greater for the designated frequencies.  The July 2010 VA examiner also provided a diagnosis of mild sensorineural hearing loss. 

The Board next notes that the first objective, post-service medical evidence of right ear hearing loss is not shown until July 2010. See July 2010 VA Examination.  There is otherwise no evidence of record to establish that the Veteran's mild right ear sensorineural hearing loss, ultimately diagnosed in 2010, was manifest to a degree of 10 percent or more within one year of separation from service.  In fact, the first documented complaints of right ear hearing loss are not shown until 2003-2004, nearly 20 years after separation from service. See VA Outpatient Treatment Record, December 2004; see also December 2003 Original Claim for Service Connection.  Therefore, service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), is not warranted. 

Thus, the remaining question for consideration here is whether there the Veteran's current right ear hearing loss is related to acoustic trauma sustained during service - i.e., the so-called "nexus" requirement.  In this case, the only adequate medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the July 2010 VA examiner, who opined that it is less likely as not that the Veteran's hearing loss is related to or caused by military noise exposure.  In rendering his opinion, the VA examiner reviewed the Veteran's claims file, service treatment records, and considered the subjective complaints regarding noise exposure in-service and following service.  He also considered the Veteran's reports concerning onset ("gradual" and in approximately 1980, with no specific causal event or onset time).  The examination report conceded that the Veteran was occasionally exposed to hazardous noise in the military, including firearms, mortars (in basic training), helicopters, and artillery.  The examination report also indicated pre/ post-military noise exposure, including construction, jack hammers, trucks, and power lawn mowers.  In light of the above factors, the examiner reasoned the following: "Considering pre-military occupation, military service in the hospitals, military service at an aid station, normal thresholds at enlistment and separation with no significant shift that would indicate hearing loss from noise exposure, current left thresholds and mild loss in the right ear, and no specific events linked to the onset of the [hearing] loss, it is my opinion that hearing loss is not caused by or a result of military noise exposure." 

The Board finds the July 2010 VA examiner's well-reasoned opinion to be highly probative as to the issue of nexus for the reasons outlined above.  There is no medical opinion of record contrary to that of the July 2010 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim; he has not done so. See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity. Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinion of the July 2010 VA examiner discussed above.

As noted above, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system. Walker, supra.  However, the Veteran has not specifically reported any continuity of symptoms with respect to right ear hearing loss since his separation from service.  The Veteran did not endorse any hearing loss at the time of his separation from service in 1984, and the objective audiometer findings upon separation did not show any right ear hearing loss.  The record also lacks any documentation of hearing problems until the Veteran initiated his claim in 2003, nearly two decades after his separation from service.  During his April 2010 Board hearing, the Veteran reported that the hearing loss, like his tinnitus, had been "intermittent" or "off and on" (i.e., not continuous) since service. See April 2010 Hearing Transcript, p. 10.  He did not endorse any continuous hearing loss symptomatology during the February 2013 Board hearing before the undersigned.  The July 2010 VA audiological examination report reflected that the Veteran reported a gradual onset of hearing loss, in approximately 1980, but with no specific causal event or onset time. See July 2010 VA Audiological Examination Report, p.2.  Based on the foregoing, service connection based on continuity of symptomatology is not warranted.

Even assuming, arguendo, that the Veteran did in fact endorse continuous right ear symptomatology since service, his statements regarding continuity are outweighed by the objective evidence of record, including normal hearing at separation, the absence of complaints/treatment for right ear hearing loss for decades following service, and most significantly, the highly probative opinion of the July 2010 VA examiner. See also Maxson, supra. 

Therefore, no nexus is established in this case and the claim fails on this basis. 

In the absence of any persuasive evidence that the Veteran's current right ear hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a viral infection is dismissed. 

New and material evidence having been received, the claim for service connection for a jaw injury/disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for mitral valve prolapse is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for sinusitis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for pes planus reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for PTSD reopened; the appeal is granted to this extent only.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

1. Service Connection Claims 

Eye Disability

The Veteran contends that he has a current eye disability as a result of a subconjunctival hemorrhage sustained during service.  During his hearing, he testified as to having ongoing eye pain and blurry vision since that time. See February 2013 Hearing Transcript. 

Service treatment records show that the Veteran entered service with 20/20 vision, bilaterally.  In October 1976, he complained of decreased vision and pain in his right eye.  An ophthalmologic clinical note of the same date reflects complaints of decreased vision, pain, photophobia, and frontal headaches.  It was noted that he was actively being treated for sinusitis.  Objectively, there was an area of hyperpigmentation in the right eye.  The assessment was right ocular pain with photophobia (possibly secondary to sinus infection) and possible optic neuritis.  The Veteran again complained of pain in the right eye in October 1980, and in January 1984.  The Veteran noted a history of "eye trouble" on his October 1984 separation Report of Medical History.  Opthalmoscopic examination was not performed as part of the Veteran's separation examination; however, he was noted to have 25/20 vision in the right eye (uncorrected) and 20/20 in the left. 

Following service, an April 2005 VA eye care consult noted complaints of crusty eyes and an inability to tear/blocked duct.  Diagnoses included mild myopia, presbyopia, Meibomian gland dysfunction, and discharge. 

The Veteran underwent a VA eye examination in July 2010; a past history of cataracts and broken blood vessel in the right eye was noted (1976).  Medications included Murine for dryness, as needed.  No diabetic retinopathy was present. The VA examiner opined that the Veteran's history of right eye subconjunctival hemorrhage while in the military "is not likely related to any current eye condition of refractive error (needing glasses)."  No further discussion and/or rationale was provided.  

As an initial matter, the Veteran reported that he receives yearly VA eye examinations in connection with his (non-service connected) diabetes. See Hearing Transcript.  The most recent VA treatment records contained in the claims file (excluding the 2010 VA eye examination) are dated in 2009.  All outstanding VA treatment records relating to the eyes should be obtained and associated with the claims file upon remand. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, as already discussed, the medical evidence reflects that the Veteran has several conditions affecting his eyes, including refractive errors (such as myopia and presbyopia), but also Meibomian gland dysfunction and possible cataracts.  

In this regard, congenital or developmental abnormalities, such as refractive errors of the eye (including myopia, astigmatism, and presbyopia), are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes. See 38 C.F.R. § 3.303(c) 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect." See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder instead is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

In this case, the July 2010 VA examiner provided no etiology opinion with respect to the diagnosed meibomian gland disorder and possible cataracts.  In light of the STRs reflecting complaints regarding and treatment for the eyes during service, and the current findings regarding the eyes, a new medical opinion is needed concerning whether the Veteran has any current eye disability related to the symptoms in service, including in relation to the diagnoses/treatment he received while in service.  

If he has any current eye disorder that is a congenital disease, an opinion is required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead he has a disorder that is a congenital defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Right Leg

The Veteran seeks service connection for a right leg disability (originally claimed as a shortened leg).  He asserts that he initially injured his right leg in-service when he fell during training/engaging in tactical maneuvers in 1983; he states that he has experienced right leg symptomatology that time. See February 20113 Hearing Transcript.  Although the service treatment do not document such injury, the Veteran is competent to report that he experienced right leg symptoms since service, and that he was injured in service. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). During his hearing before the undersigned, he stated that he was currently being treated for his right leg/knee problems at the VAMC in Houston (including treatment as recently as January 2013); he also stated that his VA orthopedic doctor recently told him that he needed a total knee replacement.  He further endorsed neurological symptoms that affect his entire right leg (i.e., from the hip down to the ankle). 

A March 1976 service treatment record reflects an 18 hour history of pain behind the right knee, and radiating up to the lower back.  Objectively, there was a slight limp on the right leg and moderate tenderness to palpation on the right sacrum and along the medial hamstring.  The diagnostic assessment was tendonitis.  In November 1982, he was evaluated for complaints of a "catching sensation" in his right hip.  A March 1984 service treatment record notes "lower leg pain" with a history of overuse and misuse.  The assessment was muscle strain.  

Following service, a May 1996 "Social Work Data Base/Assessment" reflects that the Veteran reported being injured in April 1994, while working at the Beaumont State Center.  He reported injuries to his back, neck, and knee (he did not specify which knee was affected).  He stated that he was on Workman's Compensation until 1995 as a result of this incident. 

In July 2010, the Board remanded the claim for a VA etiology opinion; the examiner noted two previous right knee surgeries - one in 1993 and another in 2000.  The hospital and location were noted as "unknown."  The examiner diagnosed degenerative joint disease of the right knee and right hip and opined that there was no evidence of shortening of the leg upon examination; no evidence of any diagnosis in the records; and no evidence of any trauma in-service.  

As noted above, the most recent VA treatment records contained in the claims file are dated in 2009.  During his hearing, the Veteran reported current treatment pertaining to the right knee/leg/hip at the VAMC in Houston.  As such, all outstanding records of VA treatment must be obtained and associated with the claims file upon remand (dated from 2009 to the present).  Additionally, upon VA examination in July 2010, the Veteran reported undergoing two previous right knee surgeries in 1993 and 2000.  No such treatment/surgical records are contained in the claims file.  These records should be sought upon remand.  See Bell, supra. 

Moreover, a review of the record indicates that the Veteran filed a claim for workman's compensation in approximately 1994 for, inter alia, a knee injury.  Any records associated with an award of workman's compensation were not requested.  As these records, if available, are relevant to the issue of continuity of right knee symptomatology, the Board finds that they must be requested and, if obtained, associated with the claims file. 

In light of the documented right leg symptoms in-service, the Veteran's statements concerning ongoing right leg symptoms since service, and the possibility of a post-service injury to the right knee/leg, the etiology of the Veteran's current right leg disability is not clear.  Thus, a new VA examination and medical opinion are needed to decide the claim. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr, and Colvin, supra. 

Tinnitus

The Veteran seeks service connection for tinnitus.  While the Veteran primarily contends that his tinnitus is directly related to service (i.e., acoustic trauma), the record raises the issue of secondary service connection for tinnitus as a result of medications taken for certain disabilities.  VA must consider all theories of entitlement raised by the record. See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

Indeed, the July 2010 VA examiner opined that the Veteran's tinnitus was not caused by or a result of military exposure, but noted that the Veteran was on "several medication that are known to cause ringing."  The examiner did not elaborate on the specific medications known to cause tinnitus, or the disabilities for which they were being taken. 

At present, the Veteran is only service connected for a single disability - namely, a fractured right ulna.  According to a November 2009 VA wrist examination, he does take a prescription non-steroidal anti-inflammatory medication for this condition (diclofenac).  Further, as noted herein, he seeks service connection for several other conditions; until development is complete with respect to these issues, it would be premature for the Board to decide the tinnitus claim at this juncture.  Moreover, as the July 2010 VA examiner did not elaborate on the specific medications known to cause tinnitus, or the disabilities for which they were being taken, the Board finds that opinion addressing such should be obtained upon remand. 

Re-opened Back, Sinusitis, Pes Planus, and Jaw/TMJ Claims

With respect to the reopened claims pertaining to the back, sinusitis, pes planus, and jaw disability, to date, the Veteran has not been afforded VA examinations in association with these disabilities.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here there are in-service diagnoses of heart murmur/ mitral valve prolapse, malocclusion/mandibular prognathism and hyperplasia, pes planus, back pain following a motor vehicle accident, and complaints of sinusitis/allergies, as well as competent statements/testimony of near-continuous heart, jaw, foot, back, and sinus symptoms (as well as some treatment) following service. See Hearing Transcripts.  To date, there are no medical opinions of record that address whether any of the above claimed conditions are related to service.  As such, a remand is required for examinations and etiological opinions.

PTSD 

With respect to the reopened PTSD claim, as an initial matter, during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted. See 75 Fed. Reg. 39843 (July 13, 2010).  In some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

In this case, the Veteran has not been advised of the new (or any) version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f). 

Second, the Board finds that further attempts must be made to verify the Veteran's claimed stressor.  The Veteran has asserted that he experienced a non-combat stressor in-service.  Specifically, he contends that his psychiatric problems began in-service while serving in Korea in at an Air Force Hospital. (The Veteran's limited personnel records confirms that he served in Korea from approximately May 1979 to April 1980 as a medical specialist).  The Veteran asserted that he was an EMT and witnessed a lot of trauma in that capacity; additionally, he stated that the president of Korea was assassinated during his time there and that they were on "standby," or high alert.  He stated he "had problems after that," including nightmares, bad memories, panic attacks, and hearing voices.  The Veteran recently testified as to being hospitalized for a nervous breakdown during service due to "stress" and endorsed continuous psychiatric symptoms since that time.  To date, the Board notes that the Veteran has not been provided with a non-combat PTSD questionnaire.  Therefore, as indicated below, the RO should attempt to verify his stressor or make a determination that such verification is not possible.

Finally, the Board finds that the Veteran must be scheduled for a VA examination to determine the etiology of any diagnosed psychiatric disorders, to include PTSD. Indeed, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i)  (2013); McLendon, supra.  Such is the case here. 

2. Increased Rating Claim - Right Ulna, Currently Evaluated as 10 Percent Disabling 

The Veteran was last afforded a VA examination for his service-connected right fractured right ulna disability in November 2009, nearly 5 years ago.  During his 2013 hearing before the undersigned, he endorsed increased symptomatology, including pain, swelling, numbness, tingling, and problems with grip.  Due to the passage of time, and the Veteran's statements concerning worsening symptomatology (as compared with the 2009 VA examination findings), the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected right ulna disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). VA is required to afford the Veteran a contemporaneous VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995).

3. TDIU 

Regarding the claim for TDIU, the Veteran expressly raised the issue during his April 2010 hearing. See also, Rice supra.  The claim for a TDIU is "inextricably intertwined" with the service connection issues and increased rating issue being remanded herein, and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Send the Veteran a corrective notice that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the amended regulations, 38 C.F.R. § 3.304(f)(3) (2013). 

Give the Veteran another opportunity to provide more detailed information, such as specific dates and locations, regarding his service in Korea and claimed in-service stressors (non-combat).  The Veteran should also be told that he may submit statements from individuals who served with him and who might have information regarding any of the stressful incidents experienced by the Veteran. 

Thereafter, conduct any additional, indicated development which may assist to verify the Veteran's non-combat stressors.  

3.Contact the Veteran and request that he provide as much identifying information as possible concerning any workman's compensation claim he has filed since discharge from military service.  This should include the claim number or other identifying information as to that claim as well as all clinical sources involved in treatment or evaluation relevant to either such injury or such claim. Obtain any workman's compensation decision and all indicated records.

4. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected right ulna disability, and all other claimed disabilities since service discharge in December 1984, to specifically include: (1) any treatment records or surgical reports related to right knee surgeries in 1993 and 2000; (2) all (non-duplicative) VA treatment records from Beaumont VA Outpatient Clinic, from 1985 to 2007; and (3) VA treatment records from VAMC Houston, from 2007 to present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e) .

5. Thereafter, afford the Veteran a VA examination to determine the nature and the etiology of any currently diagnosed right leg disability(s)(including the knee and hip).  All indicated tests and studies are to be performed. In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner shall provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed right leg disability(s), to include the knee and hip, is/are (i) etiologically related to, or had its onset during, the Veteran's period of active military service or within the initial post-service year, OR (ii) is/are clearly due to an intercurrent post-service injury, or other post-service etiological factors.  

(Note: The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury during service, even if it is not actually documented in his STRs.)

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

6. Thereafter, afford the Veteran a VA eye examination to determine the etiology of any eye disorder present since December 2002.  All indicated tests and studies are to be performed. In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all eye disorders present at any time since December 2002, to include refractive error (myopia, presbyopia), Meibomian gland dysfunction syndrome, and cataracts. 

The examiner should opine as to the likelihood (very likely, as likely as not, or unlikely) that any eye disability, other than refractive errors, initially manifested during the Veteran's service, specifically considering his 1976 treatment for possible optic neuritis/eye pain/hyperpigmentation/hemorrhage. 

The examiner should also opine as to whether any refractive error found present since December 2002 is a congenital "disease" or "defect". 

If any is identified as a "disease", the examiner must address the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's military service beyond its natural progression, specifically when considering his 1976 treatment for possible optic neuritis/eye pain/hyperpigmentation/hemorrhage.

If any is identified as a "defect", the examiner must opine as to the likelihood (very likely, as likely as not, or unlikely) that it was subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect, also specifically considering the 1976 treatment for possible optic neuritis/eye pain/hyperpigmentation/hemorrhage.

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

7. Thereafter, afford the Veteran a VA examination to address the issue involving his claim for service connection for bilateral pes planus, with residual foot neuroma.  The examination must be conducted by a physician with the appropriate expertise to provide the requested opinions.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination. 

The examiner is requested to provide an opinion whether: 

(1) the Veteran's pes planus pre-existed his service; if so, the examiner should cite to the evidence of record and medical authority to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show the pes planus pre-existed service. 

(2) If the examiner finds that the pes planus pre-existed service, the examiner should also determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing pes planus did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

(3) If, however, it is determined that the Veteran's pes planus did not pre-exist service, the examiner is further requested to provide an opinion whether it is at least as likely as not that the Veteran's current pes planus can be related to his military service.  

(4) The examiner should also comment on the current foot neuroma diagnosis, and provide an opinion as to whether it is at least as likely as not that it is related to the pes planus diagnosed in-service.  

*In answering the above questions, the examiner MUST take into consideration the following: pes planus was not noted upon entry to service in July 1974; pes planus was diagnosed in November 1982 after the Veteran had complained of arch pain; the Veteran noted "foot trouble" on his separation Report of Medical History, in October 1984; the Veteran has competently reported as to ongoing foot pain since service, and has a current diagnosis of foot neuroma/pes planus.  

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

8. Thereafter, afford the Veteran the appropriate VA examination to determine the etiology of current chronic sinusitis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The examiner should address the following: 

(1) Does the Veteran have a chronic sinusitis and/or allergic rhinitis disability?  The examiner should be aware that the record demonstrates sinusitis and allergic rhinitis diagnoses as recent as March 2008, but also as early as 2004. See VAMC Houston Treatment Records.

(2) If so, is it at least as likely as not that the chronic sinusitis and/or allergic rhinitis disability is etiologically related to his active service, to include in-service treatment for an upper respiratory infection, radiographic findings of a cloudy left maxillary sinus (July 1977), and "probable allergy" (May 1976). 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

9. Thereafter, afford the Veteran a VA examination to determine the nature and the etiology of any currently diagnosed back (including the cervical spine) disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner shall provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed back disability(s), to include is/are (i) etiologically related to, or had its onset during, the Veteran's period of active military service or within the initial post-service year, OR (ii) is/are clearly due to an intercurrent post-service injury, or other post-service etiological factors.  

* The examiner should remain mindful of the fact that STRs document that the Veteran was involved in a motor vehicle accident in October 1982 and complained of back and neck pain and spasms thereafter; STRs dated in November 1982 to December 1982 reflect ongoing complaints of back pain associated with the MVA.  The Veteran reported recurrent back pain on his separation Report of Medical History and recently testified as to having ongoing back symptoms since service. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10. Thereafter, afford the Veteran a VA examination to determine the etiology of any heart disorder, to include mitral valve prolapse and/or heart murmur.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether the Veteran has a current heart disability.  The examiner must provide an explanation regarding whether heart murmur, mitral valve prolapse, if present, are mere symptoms or findings or disabilities for VA purposes.

Next, the examiner must provide an opinion whether any diagnosed heart disability, heart murmur, or mitral valve prolapse condition is a congenital disease or congenital defect.  If the examiner finds any disability to be a congenital disease, the examiner must provide an opinion regarding whether it was aggravated by service; that it progressed during service at a greater rate than normally expected according to accepted medical authority.  If the examiner finds any disability is a congenital defect, the examiner must provide an opinion whether it was subject to a superimposed disease or injury due to service.

If there are diagnosed heart disabilities that are neither a congenital disease or defect, then the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not that the heart disability was caused or aggravated by the Veteran's military service.  The examiner must also specifically address the relevant STRs, including notations in the Veteran's service dental records noting that he had to be pre-medicated as a result of "mitral valve syndrome." 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

11. Thereafter, afford the Veteran with an appropriate clinician for a VA dental examination to determine whether there is clear and unmistakable evidence both that the malocclusion/mandibular prognathism and hyperplasia pre-existed service and were not aggravated therein, as well as whether any residuals of the Veteran's jaw surgery were the "usual effects" of surgery.  See July 1977 Operative Report. 

In this regard, it is noted that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars and absent or poorly functioning parts or organs, will not be considered service-connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Any and all tests and evaluations deemed necessary should be performed and the results must be reported in detail.

The examiner should elicit a complete history of the Veteran's symptomatology and note that, in addition to the examination findings, the Veteran's history has been taken into consideration.

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

12. After securing any corroborating evidence from the aforementioned agencies in directive #1 above, and regardless of whether or not the reported PTSD stressor incident is additionally verified, arrange for the Veteran to undergo a VA mental disorders examination, by an examiner with appropriate expertise, to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.

The examiner should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors are adequate to support a DSM-IV diagnosis of PTSD and whether his symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.  

The examiner should also discuss the Veteran's confirmed in service-stressors and those claimed in-service stressors which are consistent with the places, types, and circumstances of service which may be satisfactorily established by lay testimony under the revised regulation governing claims for service connection for PTSD, as part of the response to the opinion requested above, and provide a rationale for the opinion as to whether a confirmed stressor or stressors, or claimed stressors which are medically related to the Veteran's fear of hostile military or terrorist activity, are causally related to a current psychiatric disorder. 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

13. Thereafter, afford the Veteran a VA examination to determine the etiology of his tinnitus, but specifically to address whether it is secondary to medications taken for any service-connected disabilities.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that tinnitus is proximately due to or the result of, or is aggravated by a service-connected disability, to include medications the Veteran is taking for any service-connected disability (and noting that the Veteran takes diclofenac for his service-connected right ulna fracture.)  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In rendering this opinion, the VA examiner must reconcile any contrary findings with those of the July 2010 VA examiner, who expressly noted that the Veteran was taking medication known to cause ringing in the ears. 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

14. Thereafter, arrange for the Veteran to undergo the appropriate VA examination(s) of his right ulna for the purpose of ascertaining the current nature and extent of severity of his service-connected fractured right ulna disability.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the examination and the examination report should reflect that such review was conducted.

All necessary diagnostic testing, and evaluations should be completed.  

The examiner is asked to address the following:

(a) Identify all symptomatology, to include any neurological manifestations, associated with the right ulna disability. See November 2009 VA Examination Report (requesting EMG studies in order to determine whether associated neurological deficits exist).  

(b) Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) and right forearm (flexion and extension) expressed in degrees. 

The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown in the wrist or forearm.  If favorable ankylosis of the wrist is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.

(c) Determine whether the right ulna disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner should specifically comment on the extent of functional impairment due to pain and weakness with use and on flare-up, and should describe the impact of the right ulna disability on occupational functioning.

(d) Discuss whether there is impairment of the right ulna which results in malunion, with bad alignment; nonunion in the lower half; nonunion in the upper half, with false movement and without loss of bone substance or deformity; nonunion in the upper half with false movement with bone substance (1 inch (2.5 cms.) or more) and marked deformity; or nonunion of the radius and ulna with flail false joint.  

(e) The examiner shall also indicate the effect the right ulna disability has, if any, on the Veteran's current level of occupational impairment. 

A complete rationale for any opinion expressed shall be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

15. Thereafter, provide the Veteran an appropriate examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion. 

16. Thereafter, readjudicate the claims on appeal. If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


